DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 11/03/2021 has been entered. Claims 1-20 are pending and addressed below.    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a “computer readable medium”. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent 
Specification para [126] says “The computer readable storage medium includes a read-only memory (Read-Only Memory, abbreviated as ROM), a random access memory (Random Access Memory, abbreviated as RAM), a magnetic disk, an optic disc or the like.”, which does not exclude “a signal per se”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 8-9, 11, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS Reference NPL LG Electronics R1-1802211 “Remaining issues on long-duration PUCCH” 3GPP TSG RAN WG1 Meeting #92, February 26th - March 2nd, 2018, hereinafter NPL-LG.
Regarding claims 1, 11 and 20, NPL-LG teaches, a physical uplink control channel (PUCCH) resource determination method / a communication device / a computer readable storage medium, comprising: 
determining a reference bit quantity of channel state information (CSI)-part 2 according to a preset rule (NPL-LG: Ch. 2.1 and Proposal 1, teaches reference bit number of CSI Part 2, based on configuration setting by gNB to UE (i.e. a preset rule),
determining a sum of reference bit quantities of an HARQ-ACK/NACK (AN)/scheduling request (SR) and CSI according to the reference bit quantity, wherein the CSI at least comprises: CSI-part I and the CSI-part 2, and determining a target PUCCH resource set according to the sum of reference bit quantities (NPL-LG: Ch. 2.3, teaches determining PUCCH resource set based on total number of bits of HARQ-ACK + SR + CSI Part 1 +CSI part 2 (see e.g. “2)A.”).
Regarding claims 11 and 20, NPL-LG further teaches,  a communication device, comprising a memory, a processor, and A computer readable storage medium storing therein a computer program (NPL-LG is about 5G NR, and NR (New Radio) inherently comprises memory and processor, memory containing a computer program).
Regarding claims 8 and 17, NPL-LG teaches the method/device, as outlined in the rejection of claims 1 and 11.
NPL-LG further teaches, wherein the preset rule comprises: determining that the reference bit quantity is 0 (NPL-LG: “Ch. 2.3 1) A. Alt 1)”, teaches reference bit quantity is 0).
Regarding claims 9 and 18, NPL-LG teaches the method/device, as outlined in the rejection of claims 8 and 17.
NPL-LG further teaches, wherein the method further comprises: determining that a reference bit quantity of the CSI-part 1 is 0 (NPL-LG: “Ch. 2.3 1) A. Alt 2)”, teaches reference bit quantity of CSI Part 1 is 0, as includes HARQ-ACK/SR only).












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 

Claims 2-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-LG, in view of Huang Yi et al US 20190230688, hereinafter Huang.
Regarding claims 2 and 12, NPL-LG teaches the method/device, as outlined in the rejection of claims 1 and 11.
NPL-LG does not expressly teach, wherein the preset rule comprises: determining the reference bit quantity according to bit quantities of CSI-part 2 corresponding to different rank indications (RIs).
However, in the same field of endeavor, Huang teaches, wherein the preset rule comprises: determining the reference bit quantity according to bit quantities of CSI-part 2 corresponding to different rank indications (RIs) (Huang: [140], teaches reference bit number of CSI Part 2 is configured based on different RI values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-LG’s method/device 
This would have been obvious because it would motivate one of ordinary skill in the art provide improved methods that support splitting resources among different types of control information and uplink data for an uplink transmission for transmission efficiency (Huang: [5]-[6]).
Regarding claims 3, 4 and 13, NPL-LG, in view of Huang, teaches the method/device, as outlined in the rejection of claims 2 and 12.
NPL-LG further teaches, wherein the reference bit quantity is a minimum bit quantity of the bit quantities of CSI-part 2 corresponding to different RIs, or the reference bit quantity is a maximum bit quantity of the bit quantities of CSI-part 2 corresponding to different RIs (NPL-LG: Ch. 2.1 “As for the reference number of CSI part 2 bits, we can consider maximum, minimum, or average number of CSI part 2 bits.”).
Regarding claims 5 and 14, NPL-LG, in view of Huang, teaches the method/device, as outlined in the rejection of claims 2 and 12.
wherein the reference bit quantity is a bit quantity of CSI-part 2 corresponding to a preset RI (NPL-LG: Ch. 2.1 “the reference number can be based on the assumption of rank = 1”, teaches a preset number of rank=1).
Regarding claims 6 and 15, NPL-LG, in view of Huang, teaches the method/device, as outlined in the rejection of claims 5 and 14.
NPL-LG does not expressly teach, wherein the preset RI is determined in one of following manners: the preset RI is specified in a protocol, the preset RI is configured by a network side device, the preset RI is indicated implicitly.
However, in the same field of endeavor, Huang teaches, wherein the preset RI is determined in one of following manners: the preset RI is specified in a protocol (Huang: [140], “RI values may be pre-configured or signalled by base station 105-a and UE 115-a”. This satisfies “one of” criteria of the claim), the preset RI is configured by a network side device (Huang: [140], “RI values may be pre-configured or signalled by base station 105-a and UE 115-a”. This satisfies “one of” criteria of the claim), the preset RI is indicated implicitly (Huang: [140], “RI values may be pre-configured or signalled by base station 105-a and UE 115-a”. This satisfies “one of” criteria of the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-LG’s method/device 
This would have been obvious because it would motivate one of ordinary skill in the art to provide an improved method that supports splitting resources among different types of control information and uplink data for an uplink transmission for transmission efficiency (Huang: [5]-[6]).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-LG, as applied to the rejection of claim 1 above, and further in view of Papasakellariou Aris US 20180167932, hereinafter Papasakellariou.
Regarding claims 7 and 16, NPL-LG teaches the method/device, as outlined in the rejection of claims 1 and 11.
NPL-LG does not expressly teach, wherein the preset rule comprises: determining that a bit quantity of CSI-part 2 corresponding to an RI last reported by user equipment (UE) to a network side device is the reference bit quantity.
However, in the same field of endeavor, Papasakellariou teaches, wherein the preset rule comprises: determining that a bit quantity of CSI-part 2 corresponding to an RI last reported by user equipment (UE) to a network side device is the reference bit quantity. (Papasakellariou: [146] “A gNB can attempt to detect a CSI (or CSI part 2) codeword according to more than one hypothesis for an associated payload. For example, when the gNB fails to detect a CSI (or CSI part 2) codeword according to a payload determined from a last detected value for RI (or CSI part I when it includes RI), the gNB can decode again the CSI (or CSI part 2) codeword assuming a different RI value corresponding to a different CSI (or CSI part 2) payload.”,  suggests that the reference bit quantity of CSI-part 2 can be corresponding to a last reported (i.e. detected by gNB) RI, as Papasakellariou teaches that CSI part 2 can be decoded by the gNB using the last reported RI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-LG’s method/device to include wherein the preset rule comprises: determining that a bit quantity of CSI-part 2 corresponding to an RI last reported by user equipment (UE) to a network side device is the reference bit quantity.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for supporting transmissions of multiplexing control information in an uplink data channel so that an impact on data reception .

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-LG, as applied to the rejection of claim 1 above, and further in view of PARK; Hanjun et al US 20190230685, hereinafter Park.
Regarding claims 10 and 19, NPL-LG teaches the method/device, as outlined in the rejection of claims 1 and 11.
NPL-LG further teaches, transmitting the AN/SR and the CSI according to the target PUCCH resource (NPL-LG: Ch. 2.1, teaches transmission of UCI comprising HARQ-ACK/SR and CSI using determined PUCCH resource).
While teaching, wherein, when the method is applied to user equipment (UE), the method further comprises: determining a target PUCCH resource in the target PUCCH resource set according to an ACK/NACK resource indicator (ARI)... (NPL-LG: “Ch. 2.1 (1) B.”, teaches PUCCH resource is determined based on ARI indicator), 
	NPL-LG does not expressly teach, wherein, when the method is applied to user equipment (UE), the method further comprises: determining a target PUCCH resource in the target PUCCH resource set according to an ACK/NACK resource indicator (ARI) comprised in downlink control information (DCI.
However, in the same field of endeavor, Papasakellariou teaches, wherein, when the method is applied to user equipment (UE), the method further comprises: determining a target PUCCH resource in the target PUCCH resource set according to an ACK/NACK resource indicator (ARI) comprised in downlink control information (DCI) (Park: [180], teaches ARI for target PUCCH resource in a DCI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-LG’s method/device to include that ARI for target PUCCH is sent through DCI.
This would have been obvious because it would motivate one of ordinary skill in the art to solve the problem lies in a method for transmitting and receiving an uplink signal between a terminal and a base station in a newly proposed communication system (Park: [6]).


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Seo, U.S. Publication No. 20140226608 - METHOD AND APPARATUS FOR CONTROLLING UPLINK CONTROL INFORMATION IN WIRELESS COMMUNICATION SYSTEM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472